595 So. 2d 254 (1992)
RUDD SOD COMPANY and Executive Risk Consultants, Inc., Appellants,
v.
Alfred D. REEVES, Appellee.
No. 91-1122.
District Court of Appeal of Florida, First District.
March 9, 1992.
Susan E. Sewell, Law Office of Joseph E. Smith, P.A., Orlando, for appellants.
Susan W. Fox, MacFarlane, Ferguson, Allison & Kelly, Tampa, for appellee.
PER CURIAM.
Rudd Sod Company and Executive Risk Consultants, Inc. (E/C) raise several issues on appeal of a final order of a judge of compensation claims (JCC). We find that only one has merit: Whether the JCC erred in including the employer's contribution for uniforms in calculating the employee's average weekly wage (AWW). Effective July 1, 1990, the statutory definition of "wages" was amended to, among other things, delete the reference to employer contributions for uniforms. See ch. 91-1, § 1, Laws of Fla.; § 440.02(24), Fla. Stat. (1991). We, therefore, determine that including this item in the calculation was error. The case is, therefore, reversed and remanded for a recalculation of the AWW. In all other respects, the order is affirmed.
BOOTH, WOLF and KAHN, JJ., concur.